Citation Nr: 0703170	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
bilateral knee condition.  

The Board remanded the case to the RO for further development 
in December 2004.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran does not have a bilateral knee disorder 
etiologically related to active service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim.  In a February 
2004 letter, VA further informed the veteran of evidence VA 
would reasonably seek to obtain, of information and evidence 
for which the veteran was responsible, and asked the veteran 
to provide any evidence that pertains to his claim.  The 
claim was thereafter, readjudicated by the Board in December 
2004.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's November 1972 enlistment examination does not 
reflect any knee problems. Service medical records show that 
the veteran was seen with complaints of knee pain on several 
occasions in service.  He was first seen in February 1973, 
and was diagnosed with chondromalacia in both knees.  A May 
1973 report noted a history of chondromalacia, bilaterally, 
rule out organic knee disorder; the onset of knee pain was 
reported to be since basic training.  He was seen again in 
June 1973 for knee pain.  September 1973 x-rays of the left 
knee were negative.  The veteran had persistent pain around 
the left kneecap.  He was assessed with mild left knee 
strain.  The veteran's in-service knee problems were treated 
with ace wraps, hot soaks, and wintergreen.  Service medical 
records do not reflect any further knee problems until 
November 1976.  The veteran was seen after falling and 
hitting his left knee against the floor while skating.  He 
was assessed with damage to the subpatellar bursae.  He was 
treated with ace wraps, quad strengthening, and was put on 
profile for 10 days.  No chronic residuals of the left knee 
injury were noted on the veteran's November 1976 separation 
examination.  

VA and private x-rays and MRIs show that the veteran has been 
seen with complaints of bilateral knee pain.  November 1991 
x-rays of the bilateral knees demonstrated no acute bony 
pathology and no significant arthritic changes were noted.  
(Harper Metro Radiology Treatment Reports, May 1990 to 
February 2001).  January 2001 x-rays of the bilateral knees 
showed a small, benign-appearing radiolucent area, 
posteriorly in the superolateral aspect of the right patella; 
no other significant abnormality was identified. Id.  A 
February 2001 total body bone scan noted a benign bone lesion 
in the right patella; primary diagnostic consideration was an 
osteoid osteoma. Id.  A February 2001 MRI showed small knee 
joint effusion. Id.   There were no additional significant 
findings and there was no evidence of internal derangement.  
Id.  In a March 2001 note, Dr. G.P. stated that the veteran 
was being treated for knee joint effusion.  His prognosis was 
guarded.  

A VA examination was completed in February 2005 to determine 
if the veteran had a bilateral knee disability etiologically 
related to service.  The examiner reviewed the claims folder 
in conjunction with the examination.  The veteran complained 
of chronic pain.  The veteran reported that he began to 
experience pain in both knees while he was in jump school in 
1973.  There was no specific episode of injury; however, he 
could not finish jump school and had to consult a doctor 
about his knees.  He reportedly periodically had been on 
light-duty status, but he required no physical therapy and 
never used any knee braces.  The veteran complained that 
there was pain in his knees for the last 30 years.  He denied 
any other injury or accident.  

Diagnostic studies included x-rays of both knees.  The 
examiner stated that x-rays were normal without showing any 
arthritis and there was no patellofemoral malalignment.  The 
veteran was diagnosed with a normal right and left knee 
without any orthopedic or traumatic pathology.  The examiner 
stated that subjective complaint of pain was not supported by 
any specific objective findings.  The examiner stated that 
the claims file had been thoroughly reviewed, and there was 
only one entry of left knee complaint.  The examiner opined 
that it was not likely that the veteran's knee complaints 
were etiologically related to his symptomatology in service 
or otherwise related to his military service.  

Although the veteran clearly had knee problems in service, 
the medical evidence of record, as a whole, does not show 
that a chronic knee disorder was incurred in service.  
September 1973 x-rays of the left knee did not reflect any 
chronic knee disorder in service.  No chronic residuals were 
noted on separation from service.  November 1991 x-rays of 
the bilateral knees demonstrated no acute bony pathology and 
no significant arthritic changes.  There is no objective x-
ray evidence of any knee abnormalities until February 2001; 
private x-rays and MRIs revealed a benign bone lesion in the 
right knee and small knee joint effusion.  This was 25 years 
after service.  The Board also notes that the 2001 findings 
were related only to the right knee, while the veteran's 
complaints in service were for both knees, and a later in-
service injury was to the left knee.  There is no nexus 
statement relating the 2001 finding of a bone lesion in the 
right knee to any incident of the veteran's military service.  
Further, the most recent February 2005 VA x-rays reflect a 
normal right and left knee without any orthopedic or 
traumatic pathology.  

The record contains no competent medical evidence relating 
any current symptomatology in the knees to the veteran's in-
service knee problems.  To the extent that Dr. G.P. indicates 
in 2001 that the veteran was being seen for knee joint 
effusion, he did not relate such symptoms to the veteran's 
military service.  Further, he did not diagnose any 
underlying pathology for which service connection could be 
granted.  

The February 2005 VA examiner stated that it was not likely 
that the veteran's knee complaints were etiologically related 
to service.  The Board acknowledges that in that report, the 
VA examiner stated that "I have reviewed the claims folder 
thoroughly and I find that there is only one entry of left 
knee complaint."  The Board notes that although it is not 
entirely clear, it appears that the examiner may be referring 
to the one actual left knee injury in service in 1976 
although it is clear that the veteran was seen for bilateral 
knee pain on several occasions three years earlier in 1973 
beginning in basic training.  However, in light of the 
absence of any objective findings on VA examination in 2005, 
and because there is no showing of chronicity in service, or 
continuity after discharge to support the claim, the Board 
finds that the record as a whole does not demonstrate that 
any current knee disorder is related to service.  See 38 
C.F.R. 38 C.F.R. § 3.303(b).  Therefore, the Board finds that 
service connection is not warranted.  

C.  Conclusion

Although the veteran was seen for knee problems in service, 
no nexus has been established between any current knee 
disorder or symptomatology and military service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has a bilateral knee 
disorder etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


